DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019 and 1/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 10, 18, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2012/00046867 A1) in view of Murray (US 4,428,902).

Regarding claim 1, Faber discloses a shielded apparatus for analysis of materials via gamma activation analysis (Fig.2), including:
a) a conversion target 215;
b) an x-ray attenuation shield 206 (lead) including an elongate cavity to house the conversion target 215 and incorporating a region 214 to accommodate a sample 202;
c) a neutron attenuation shield 207-209 adjacent to and substantially surrounding the x-ray attenuation shield 206; and
d) a gamma attenuation shield 219 adjacent to and substantially surrounding the neutron attenuation shield 207-209 (Fig.2).

Further regarding claim 1, Faber does not specifically disclose that the conversion target generates x-rays when irradiated by electrons from an accelerator.  Faber teaches the common practice of activating gamma rays using a neutron source.
Murray teaches the practice of activating gamma rays for gamma activation analysis using x-rays 12 generated from a target irradiated by an electron accelerator 10.  In this manner, the efficiency of the gamma activation in the sample is improved for a stronger signal (col.1, lines 16-27), and the shielding is greatly simplified since the electrons and subsequent x-rays propagate in a clearly-defined direction as opposed to the isotropic neutron emission (col.2, lines 26-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Faber to use an x-ray source generated from an electron accelerator, as suggested by Murray, in order to improve the efficiency of the gamma activation from the sample for improved detection accuracy, and to reduce/optimize the necessary shielding, as taught by Murray.

With respect to claim 2, Murray teaches that the electron accelerator is capable of generating x-rays as high as 19 MeV, where the energy is determined by the materials being analyzed (col.2, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the Faber/Murray prior art combination to generate x-rays between about 7 MeV and 15 MeV depending on the materials being analyzed, as suggested by Murray.  Further, it has been held that, when the general conditions of a claim have been met, finding the optimum or workable range of a result-effective variable involves only routine skill in the art.

With respect to claim 10, Faber further discloses that the gamma attenuation shield 219 has a thickness which is proportional to the thickness of the neutron attenuation shield 207-209 (shielding gamma radiation generated from the sample 202 and from the neutron capture in the neutron attenuation shield).

With respect to claim 18, Faber further discloses that the x-ray attenuation shield 206 is constructed from lead (par.0056).

With respect to claim 19, Faber further discloses that the neutron attenuation shield 207-209 is constructed from a polymer material having a hydrogen density of approximately 0.1 g/cm3 (HDPE, par.0060).

With respect to claim 24, Faber further discloses that the gamma attenuation shield 219 is constructed from lead or steel or both (par.0060).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber and Murray, as applied to claim 19, in view of Lundberg (US 3,781,564).

Faber does not specifically disclose that the polymer material includes boron or lithium.  Faber teaches providing the HDPE (208) and boron (209) shielding layers of the neutron attenuation shield separately (par.0060).
Lundberg teaches the practice of providing a polymer and a boron compound together in the same layer of neutron shielding 16 (col.2, line 63, through col.3, line 16) in order to minimize the intensity of the gamma radiation caused by the neutron capture in the polymer (col.3, lines 17-19).  In this manner, the amount of gamma ray shielding is reduced, further increasing the efficiency of the shielding.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Faber to include the boron in the polymer material, as taught by Lundberg, in order to efficiently capture the neutrons while minimizing the gamma emission, thus reducing the amount of needed gamma attenuation shielding.
Claim 5-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber and Murray, as applied to claim 1, in view of Hsu (US 2017/0072223 A1).
With respect to claims 5 and 6, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 varies relative to the direction of the electron beam.  The neutrons emit isotropically from the irradiated target 215.  The prior art combination of Faber and Murray results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables less shielding (col.1, lines 16-19) and a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  Providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield at 90 degrees from the electron beam direction be within 60%-80%, or approx. 75%, of the thickness of the x-ray attenuation shield in the forward direction, and to have the thickness of the x-ray attenuation shielding at 180 degrees from the electron beam direction be within 25%-50%, or approx. 50%, of the thickness of the x-ray attenuation shield in the forward direction, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.
With respect to claim 7, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 varies relative to the direction of the electron beam.  The neutrons emit isotropically from the irradiated target 215.  The prior art combination of Faber and Murray results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables less shielding (col.1, lines 16-19) and a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shielding thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shield at prescribed distances (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield in the forward direction be estimated based on the TVL and a desired radiation level at a given location from the x-ray conversion target for a given x-ray intensity, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.

With respect to claim 8, Faber does not specifically disclose that the thickness of the neutron attenuation shield 207-209 varies relative to the direction of the electron beam.  The neutrons emit isotropically from the irradiated target 215.  The prior art combination of Faber and Murray results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables less shielding (col.1, lines 16-19) and a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shield at prescribed distances (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield in the forward direction be estimated based on the TVL and a desired radiation level at a given location from the x-ray conversion target, as suggested by Hsu, in order to provide the optimal shielding for reduced size, weight and/or cost, as taught by Hsu.

With respect to claim 9, Faber does not specifically disclose that the thickness of the neutron attenuation shield 207-209 varies relative to the direction of the electron beam.  The neutrons emit isotropically from the irradiated target 215.  The prior art combination of Faber and Murray results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables less shielding (col.1, lines 16-19) and a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shield thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shield thicknesses are determined based on the TVL properties of each shield material and the desired radiation levels outside of the shield (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield 207-209 at an angle of 180 degrees from the electron beam direction measured relative to the location of the conversion target in a rearward direction is 50%-100% of the thickness in the forward direction, as suggested by Hsu, in order to provide optimal shielding with the least amount of material to reduce size, weight and cost, as taught by Hsu.

With respect to claim 25, Faber does not specifically disclose that the thickness of the x-ray attenuation shield 206 or the neutron attenuation shield 207-209 varies relative to the direction of the electron beam.  The neutrons emit isotropically from the irradiated target 215.  The prior art combination of Faber and Murray results in a directional radiation source, where Murray teaches that the accelerator-based x-ray system enables less shielding (col.1, lines 16-19) and a predictably directional radiation source (col.2, lines 26-28).
Hsu teaches the practice of providing radiation shielding commensurate with the 3D radiation dose from the x-ray target caused by the electron beam, where the distribution predictably shows greater radiation dose in the direction of the electron beam, and less to the sides (90 degrees) and behind (180 degrees) of the target with respect to the direction of the electron beam (Figs.4 and 10, also see shielding thicknesses of collimators 810 and 910 with respect to the x-ray targets 802 and 902, respectively, Figs.18A-19B).  The shielding thicknesses are determined based on the TVL properties of each shielding material and the desired radiation levels outside of the shielding (Figs.5-9).  Hsu further teaches that providing the optimal amount of radiation shielding where it is needed minimizes size, weight and cost (see at least Abstract).
Since the x-ray radiation in the Faber/Murray prior art combination activates gamma radiation in the sample 202, then the skilled artisan recognizes that the intensity of the neutrons is going to proportionally follow the x-rays, both in intensity and direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the x-ray attenuation shield 206 decrease with increasing angle from the electron beam direction measured relative to the location of the conversion target 215, as taught by Hsu; and further, it would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Faber and Murray to have the thickness of the neutron attenuation shield 207-209 decrease with increasing angle from the electron beam direction measured relative to the location of the conversion target 215, as suggested by Hsu, in order to provide optimal shielding with the least amount of material to reduce size, weight and cost, as taught by Hsu.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art further teaches a removable plug configured to insert the sample into the elongate cavity (see the attached WIPO document, as well as US patent document to Aude).  However, the prior art neither teaches nor reasonably suggests that the removable plug includes adjacent blocks of material, each block having a thickness and a composition which substantially matches the thickness and composition of a corresponding one of the x-ray, neutron and gamma-ray attenuation shields, as required by the combination as claimed.
Claims 12-17 are objected to by virtue of their dependence upon claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent document to Liu (see attached PTO-892), not available as prior art, teaches a very similar device to that claimed; and the remaining art of record establishes the state of the art for shielding arrangements for gamma activation analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884